Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office Action is a response to Applicant’s Election filed January 13, 2022.  
Claims 1-12 are pending in the present application.


Election/Restrictions
Applicant’s election of Group III (claim 12) in the reply filed on January 13, 2022 is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Accordingly, claims 1-11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.  
The requirement is still deemed proper and is therefore made FINAL.
Claim 12 has been examined on the merits as detailed below:

Drawings
The Drawings filed December 4, 2020 are acknowledged and have been accepted by the Examiner.  
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been placed in the file.


Information Disclosure Statement
Applicant’s information disclosure statement (IDS) filed December 4, 2020 is acknowledged.  It should be noted that only the Abstract of WO 2007/079999 A2 has been considered as only the Abstract of the WO document has been translated in the English language.
The submission is in compliance with the provisions of 37 CFR §1.97.  Accordingly, the Examiner has considered the information disclosure statement, and a signed copy is enclosed herewith.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claim 12 is rejected under 35 U.S.C. 102(a)(1) or in the alternative under 35 U.S.C. 103 as being anticipated by or unpatentable over Boller et al. (Anticancer Research, 2012 Vol. 32:3015-3028).

The present Specification discloses:
As used herein, the term "PI3KC2" has its general meaning in the art and refers to the phosphatidylinositol 4-phosphate 3-kinase C2 domain-containing subunit beta, encoded by the PI3KC2 gene (Gene ID: 5287); 

In some embodiments, PI3KC2protein is provided as a cell that endogenously or exogenously express the protein. For example, mammalian cells are prepared to express the protein of interest such as PI3KC2 through a transient or stable transfection or cells that endogenously express the protein of interest may be used. 

Boller et al. is relevant and relied upon in its entirety.  Boller et al. teach PI3KC2β expression in acute myeloid leukemia (AML), small cell lung cancer (SCLC) cells and tumours of the central nervous system.  Nontransformed type II human pneumocytes, normal human cerebellum, and human adrenal tissue were used as a negative control.  See Figures 1 and 2.
Boller et al. disclose that a screen against a panel of 72 protein kinases in vitro confirmed that PI701 and PI702 compounds are selective for PI3KC2β.  See Table II. 
In Figure 4, Boller et al. teach and disclose titration curve of PI3KC2β-specific inhibitor, PI701 in acute myeloid leukemia (AML) and small cell lung cancer (SCLC). A: AML cell lines (U937, triangles; HL-60, circles) and patient blasts (FAB M1, asterisks), and B: SCLC cell lines (H209, triangles; H510, circles) were treated with increasing 
Also, in Figure 7, Boller et al. teach and disclose the inhibition of acute myeloid leukemia (AML) cell proliferation by small-interfering RNA (siRNA) targeting PI3KC2β. A: U937 cells transfected with control (ctr) siRNA or siRNA targeting PI3KC2β were analyzed by western blotting for protein expression analysis. 
Boller et al. do not necessarily teach that the selected test substance that decreases the kinase activity of PI3KC2β in comparison to a negative control is useful for the treatment of an ischemic condition, however, this language is nothing more than an intended use.  Applicant is reminded that the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In the instant case, the PI3KC2β-specific inhibitors, PI701 and PI702 compounds and siRNA targeting PI3KC2β are capable of being useful for the treatment of an ischemic condition, and therefore meet the functionality as recited by Applicants, absent evidence to the contrary.
Therefore, claim 12 is anticipated by or obvious over Boller et al., absent some evidence to the contrary.


Conclusion
No claims are allowable at this time.

If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Ram Shukla can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO's Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO's Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO's PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 

For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.

/TERRA C GIBBS/Primary Examiner, Art Unit 1635